EXHIBIT 10.30

 

SUBSCRIPTION AGREEMENT

  

PROGREEN PROPERTIES, INC.

6355 E. Surrey Road

380 North Old Woodward Ave., Suite 300

Bloomfield, MI 48009

 

Gentlemen:

 

Section 1. Amount and Method of Payment. Progreen Properties, Inc., a Delaware
corporation (the “Company”), and the undersigned purchaser (the “Purchaser”)
have agreed as follows with respect to the sale by the Company to the Purchaser
of an aggregate of 100,000 shares of Series A Convertible Preferred Stock, par
value $0.0001 per share (the terms of which are set forth in Exhibit A, the
“Series A Preferred Stock”), at a fixed price of $1.00 per share (the “Purchase
Price”). Payment of the Purchase Price shall be made as directed by the Company.
All of the shares subscribed for by Purchaser pursuant to this Agreement shall
be purchased on or before April 30, 2016. The shares of Series A Preferred Stock
be purchased by Purchaser are herein referred to as the “Preferred Shares”.

 

Section 2. Representations and Warranties of the Company. The Company represents
and warrants to the subscriber that:

 

2.1              The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the power
and authority to carry on its business as conducted or proposed to be conducted
by it and to hold title to its property. The Company has the corporate power and
authority to execute and deliver this Subscription Agreement, to conduct such
business and to perform its obligations hereunder and consummate the
transactions contemplated by each Subscription Agreement tendered by a
subscriber that is accepted by the Company (collectively, the “Subscription
Agreements”).

 

2.2              When (i) the Company has received payment for subscriptions in
accordance with the provisions of this Subscription Agreement and the Preferred
Shares are issued to the Purchaser, the Preferred Shares will be duly and
validly issued, fully paid and non-assessable preferred shares of Series A
Preferred Stock.

 

2.3              This Subscription Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes the valid and
binding agreement of the Company, enforceable in accordance with its terms,
except that such enforcement may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws relating to or affecting creditors' rights generally and
general principals of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

2.4              The Company's execution and delivery of this Subscription
Agreement, the fulfillment of the terms set forth herein and the consummation of
the transactions contemplated herein will not conflict with or constitute a
breach of, or default under (i) the Company's articles of incorporation or
by-laws, (ii) any material agreement, indenture or instrument by which the
Company is bound (except to the extent such conflict, breach or default would
not have a material adverse effect on the value of the assets or the operation
of the business of the Company), or (iii) any law, administrative regulation or
court decree (except to the extent such conflict, breach or default would not
have a material adverse effect on the value of the assets or the operation of
the business of the Company.

 



 - 1 - 

 

 

Section 3. Representations and Warranties of Purchaser. In order to induce the
Company to accept this subscription, the Purchaser hereby represents and
warrants to, and covenants with, the Company as follows:

 

3.1              The Purchaser is acquiring the Preferred Shares solely for the
account of the Purchaser, for investment purposes only, and not with a view
towards the resale or distribution thereof. The Purchaser further agrees not to
transfer the Preferred Shares in violation of the Securities Act, or any
applicable state securities law, and no one other than the Purchaser has any
beneficial interest in the Preferred Shares;

 

3.2              The Purchaser agrees that it will not sell or otherwise dispose
of any of the Preferred Shares to a U.S. person as defined in Regulation S under
the Securities Act of 1933, as amended (“Securities Act”), unless such sale or
other disposition (i) has been registered under the Securities Act or, in the
opinion of counsel, is exempt from registration under the Securities Act and
(ii) has been registered or qualified or, in the opinion of such counsel, is
exempt from registration or qualification under the applicable state securities
laws. The Purchaser may not sell, transfer, or otherwise dispose of the
Preferred Shares, except in compliance with the applicable rules of the SEC and
applicable state securities authorities;

 

3.3              The Purchaser, if not a resident of the United States, is not a
“U.S. person” as defined in Regulation S under the Securities Act and, if a U.S.
resident, has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of the Purchaser’s investment
in the Company. The Purchaser has the financial ability to bear the economic
risks of its entire investment for an indefinite period, would be able to
sustain a complete loss of its investment, and the Purchaser has no need for
liquidity with respect to its investment in the Company;

 

3.4              Each of the Purchaser, and if applicable, the Purchaser’s
representative, has received and carefully reviewed the periodic reports filed
by the Company under the Securities Exchange Act of 1934, as amended (“Exchange
Act”). The Purchaser acknowledges and agrees that the foregoing shall be
supplemented by subsequent periodic reports filed by the Company with the United
States Securities and Exchange Commission (“SEC”) pursuant to the Exchange Act.

 

3.5              The Purchaser, and if applicable, the Purchaser’s
representative, has had a reasonable opportunity to ask questions of and receive
answers from the Company concerning the Company and to verify the accuracy of
any representation or information set forth in the Company Reports, and all such
questions, if any, have been answered to the full satisfaction of the Purchaser;

 

3.6              The Purchaser has full power and authority to execute and
deliver this Subscription Agreement and to perform the Purchaser’s obligations
hereunder, and this Subscription Agreement is a legally binding obligation of
the Purchaser enforceable against Purchaser in accordance with its terms; and

 

Section 4. All the information which the undersigned has furnished to the
Company, or which is set forth herein, is correct and complete as of the date of
this Subscription Agreement, and if there should be any material change in such
information, the Purchaser will immediately furnish such revised or corrected
information to the Company.

 



 - 2 - 

 

 

Section 5. Binding Effect. The Purchaser understands that this subscription is
not binding upon the Company until the Company accepts it, which acceptance is
at the sole discretion of the Company and is to be evidenced by the Company’s
execution of the Signature Page where indicated. This Subscription Agreement
shall be null and void if the Company does not accept it as aforesaid. Upon
acceptance by the Company and receipt of the Purchase Price, the Company will
issue to the Purchaser Notes in the principal amount set forth on the Signature
Page hereof.

 

Section 6. Restrictive Legend and Stop-Transfer Instructions.

 

6.1             The Purchaser shall comply with all of the following
restrictions prior to reselling any of the Preferred Shares:

 

(a)             Until the Preferred Shares have been registered with the SEC,
the Purchaser shall notify the Company about any proposed resale to a U.S.
Person (as defined above) which notice must be received by the Company at least
five (5) business days prior to such resale;

 

(b)             All offers or sales of the Preferred Shares by the Purchaser in
the United States or to U.S. persons may only be made pursuant to an effective
registration statement filed under this Securities Act or by an exemption from
registration under the Securities Act and in compliance with all applicable
state securities laws; and

 

(c)             If requested by the Company, the Purchaser shall provide a
satisfactory opinion from legal counsel that the Purchaser’s resale complies
with this Section 6.1.

 

Any certificate or certificates representing the Preferred Shares shall bear an
appropriate legend evidencing the preceding restrictions

 



 - 3 - 

 

 

Section 7. Confidentiality. The Purchaser acknowledges and agrees that all
information relating to the Company shall be kept confidential by the Purchaser,
except as otherwise required by law or made public other than by or through the
undersigned.

 

Section 8. Nontransferability. Neither this Subscription Agreement nor any of
the rights of the Purchaser hereunder may be transferred or assigned by the
Purchaser and any attempted assignment shall be null and void.

 

Section 9. Amendment; Entire Agreement; Governing Law. This Subscription
Agreement (i) may only be modified by a written instrument executed by the
Purchaser and the Company, (ii) together with the investor questionnaire, sets
forth the entire agreement of the Purchaser and the Company with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between or among the parties with respect to the subject matter hereof, (iii)
shall be governed by the laws of the State of Michigan applicable to contracts
made and to be wholly performed therein, and (iv) shall inure to the benefit of,
and be binding upon, the Company and the Purchaser and their respective legal
representatives, successors and permitted assigns.

 

Section 10. Pronouns; Counterparts. Unless the context otherwise requires, all
personal pronouns used in this Subscription Agreement, whether in the masculine,
feminine or neuter gender, shall include all other genders. This Subscription
Agreement may be executed in counterparts and by facsimile and each of such
counterparts shall constitute an original, and all of which together shall
constitute one and the same document.

 



 - 4 - 

 



 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals as
of the respective dates and year set forth below.

 

Preferred Shares subscribed:    100,000 

 

Aggregate Purchase Price of Preferred Shares subscribed:   $100,000 

 

Payment Method: Check or wire transfer ____

 

Debt Conversion or Assumption _____

 



          Purchaser (please print)                 Signature           Address:
                            Date: _______________, 2016           ACCEPTED:    
      PROGREEN PROPERTIES, INC.         By:       Chief Executive Officer      
  Date:  

 



 - 5 - 

 

 

 EXHIBIT A

 

Series A Preferred Stock of Progreen Properties, Inc. (“Company”)

Summary of Terms (February 9, 2016)

 

The key terms:

The Company: Progreen Properties, Inc., a Delaware corporation (the “Company”).
The Securities:

Series A Convertible Preferred Stock (“Series A Preferred”); Purchase Price:
$1.00 per share (the “Original Purchase Price”).

 

Dividends:

Series A Preferred will be entitled to receive dividends when and if declared by
the board. For any other dividends or distributions, Series A Preferred will
participate with Common Stock on an as-converted basis. 

 

Liquidation Preference:

In the event of any liquidation of the Company, or merger or sale in which the
shareholders of the Company do not own a majority of the outstanding shares of
the surviving corporation, the holders of Series A Preferred will be entitled to
receive in preference to the holders of Common Stock an amount per share equal
to their Original Purchase Price plus all accrued but unpaid dividends
(“Liquidation Preference”). 

 

Conversion:

The holders of Series A Preferred will have the right to convert Series A
Preferred shares on an after January 1, 2017, at the option of the holder, into
shares of Common Stock at an initial conversion price of $0.0033. The conversion
price shall be subject from time to time to anti-dilution adjustments as
described below.

 

 



 - 6 - 

 

 

Other provisions: 

    Anti-dilution:

The conversion price of the Series A Preferred will be adjusted on a
“broad-based weighted-average” basis, in the event that the Company issues
additional shares of Common or Common equivalents (other than for stock option
grants and other customary exclusions) at a purchase price less than the
applicable Series A Preferred conversion price. Proportional anti-dilution
protection for stock splits, stock dividends, combinations, recapitalizations,
etc.  

    Voting Rights:

Each share of Series A Preferred will have a right to the number of votes as the
underlying Common Stock shares issuable upon conversion.

 

For so long as shares of Series A Preferred Stock remain outstanding, the prior
vote or written consent of a majority of the Series A Preferred will be required
for any action that , (a) alter or change adversely the powers, preferences or
rights given to the Series A Preferred Stock, (b) alter or amend the Certificate
of Designation, (c) amend its certificate of incorporation, bylaws or other
charter documents so as to affect adversely any rights of any Holders of the
Series A Preferred Stock, (d) increase the authorized or designated number of
shares of Series A Preferred Stock, (e) issue any additional shares of Series A
Preferred Stock (including the reissuance of any shares of Series A Preferred
Stock converted for Common Stock), (f) issue any Senior Securities, or (g) enter
into any agreement with respect to the foregoing.

 

 

 

- 7 -

 

 

 